DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Dambman (US 1,121,582) in view of Kramer (US 2,789,750).
Regarding claim 1, Dambman teaches a unitary sheet material formable into a box structure (Fig. 1), comprising: a bottom panel 2 with a right side panel 12, a left side panel 12, a front panel 4 and a rear panel 11 (Fig. 2), that extend laterally outward from the bottom panel; a closure flap 6 that extends laterally outwardly from a right and a left side of each of the front panel 4 and the back panel 11 the closure flap; an arcuate slot 13 defined laterally across the mid portion of the right side panel 12 and the left side panel 12 and elevated from the bottom panel towards a middle section of each of the right side panel and the left side panel (Fig. 1); a securement tab 7 defined at a terminal end of each of the lower edge of the closure flap 6, protruding in a downward, respectively, at the end of the closure flap distal to the respective front panel and rear panel (Fig. 2); and a lower securement tab is configured to be received within the arcuate slot to join at least one of the front panel or the rear panel to at least one of 
Regarding claim 2, Dambman teaches a top panel 15 extending from the rear panel along an edge 16 opposite the bottom panel (Figs. 1-2).
Regarding claim 3, Dambman teaches a tuck flap 18 extending outwardly for the lateral sides of the top panel, wherein the tuck flap is configured to be received within the arcuate slot during closure of the top panel (Fig. 4).
Regarding claims 4-6, Dambman teaches a top latch 20 extending from an edge 19 of the top panel opposite the edge 16 connecting the top panel to the bottom panel (Figs. 1 and 4); a latch tab 22 protruding from a distal edge of the top latch; and a latch notch 10 defined along an upper margin of the front panel (Figs 1-2), wherein the latch notch is dimensioned to receive the latch tab (Fig. 4).
Regarding claim 10, Dambman is modified with the upper securement structure of Kramer, and Kramer teaches a spacing between a base of the upper securement tab 10 and a base of the lower securement tab 9 is at least a spacing between the slot 12 for securing the lower securement tab a and a top edge of the closure notch 13 (Fig. 5).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Dambman (US 1,121,582) in view of in view of Kramer (US 2,789,750) as applied to claim 1 above, and further in view of Correll (US 6,533,164 B1). Dambman teaches creases defined along a boundary between the bottom panel and one or more of the right side panel, the left side panel, the front panel, the rear panel (pg. 1 lines 86-90); between the side panel and the closure flap (pg. 1 lines 105-107); and between the top panel and one or more of the tuck flap and the top latch (pg. 1 line 105-pg 2 line 1), but does not each the creases are score lines. Correll teaches a blank for a container and refers to a crease as an example of a score line (col 2 line 3). It would have been .

Response to Arguments
Applicant’s arguments, see Remarks filed 04/05/2021, with respect to the rejection(s) of claims 1-10 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Dambman (US 1,121,582) in view of Kramer (US 2,789,750).  
Regarding arguments directed at the operation of the tabs, the examiner notes that the blank of Dambman is formed of suitable sheet material, and known sheet materials have some flexibility.  Kramer illustrates (Fig. 4) how sheet material can have enough flexion to operate, and even notes how such flexion can cause a container to unfold unintentionally (col 3 lines 39-45), and the claims do not contain any structural distinction over what is taught.  For example, the upper tab of Kramer is folded and pushed into the slot (Fig. 4) and such a structure and operation teaches the claim limitation “the upper securement tab, having a width corresponding to a width of the base of the closure notch, is adapted to be received in the closure notch by pressing the upper securement tab into the closure notch” as recited in claim 1, as the tab may be folded by pressing and inserted by pressing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Buck (US 4,101,068) teaches a tray using closure flaps having upper and lower tabs . 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP D SCHMIDT whose telephone number is (571)272-3459.  The examiner can normally be reached on Monday-Friday; hours vary approximately 0800-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILLIP D SCHMIDT/             Examiner, Art Unit 3734    

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734